PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Tsvetkov et al.
Application No. 15/870,747
Filed: 12 Jan 2018
For METHODS AND COMPOSITIONS RELATING TO PROTEASOME INHIBITOR RESISTANCE
:
:
:
:	DECISION ON PETITION
:
:
:


This is a communication which serves to withdraw the holding of abandonment, sua sponte.

The above-identified application became abandoned for failure to submit an Appeal Brief within two-months of the filing of a Notice of Appeal, filed on March 17, 2021.  No extensions of time pursuant to 37 C.F.R. § 1.136(a) were received.  A notice of abandonment was mailed on October 28, 2021.

The electronic file has been reviewed and it is noted that an appeal brief was received on May 17, 2021.

Accordingly, the holding of abandonment is WITHDRAWN.

The Technology Center will be notified of this decision, so that the application may receive further processing in due course, so that the Appeal Brief can receive further processing.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.  All other inquiries concerning the status of this application should be directed to the Technology Center.


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions